Appeal by defendant from a judgment of the County Court, Putnam County, rendered June 19, 1964, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, indictment dismissed and defendant discharged. In our opinion, the circumstantial evidence offered by the People does not, as a matter of law, possess the degree of certitude necessary to establish defendant’s guilt (People v. Eckert, 2 N Y 2d 126, 129). Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.